DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 6, 8, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "at least one infrared source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "at least one infrared source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "at least one infrared source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "at least one infrared source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al (US 10,914,946).
	Regarding claim 1, Fischer discloses a heating system for a vehicle comprising: 
an outer mainly transparent pane (Fig. 3 #13 second pane) arranged on an outside of the vehicle; 
an inner mainly transparent pane (Fig. 3 #1 transparent substrate) arranged on an inside of the outer pane (Fig. 3 #13 second pane) to form an intermediate space (Examiner considers the inner space the portion between the second pane and transparent substrate to be an intermediate space.); 
and at least one controllable infrared source (Fig. 3 #2 electrically conductive coating) configured to irradiate infrared radiation into the intermediate space (Examiner considers the inner space the portion between the second pane and transparent substrate to be an intermediate space.) so that the infrared radiation at least partially irradiates the outer pane (Col. 1 lines 36-37 ---" The pane can have an electrical heating function, based on transparent, electrical coatings.” Col. 6 lines 3-5 ---"In a preferred embodiment of the transparent pane according to the invention, the electrically heatable coating has a heating power from 500 W/m.sup.2 to 700 W/m.sup.2.”).1
Regarding claim 2, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the at least one infrared source (Fig. 3 #2 electrically conductive coating) is configured to irradiate infrared radiation into the intermediate space (Examiner considers the inner space the portion between the second pane and transparent substrate to be an intermediate space.) so that the infrared radiation at least partially irradiates the inner pane (Fig. 3 #1 transparent substrate) (Col. 6 lines 3-5 ---"In a preferred embodiment of the transparent pane according to the invention, the electrically heatable coating has a heating power from 500 W/m.sup.2 to 700 W/m.sup.2.”).2
Regarding claim 3, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the heating system is configured such that at least part of the infrared radiation is reflected from at least one of the outer (Fig. 3 #13 second pane) and inner (Fig. 3 #1 transparent substrate) panes to the other of the outer (Fig. 3 #13 second pane) and inner (Fig. 3 #1 transparent substrate) panes.3
Regarding claim 4, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the heating system is configured such that infrared radiation is irradiated from at least one infrared source (Fig. 3 #2 electrically conductive coating) to the outer pane (Fig. 3 #13 second pane) such that the infrared radiation is reflected from the outer pane (Fig. 3 #13 second pane) at least partially to the inner pane (Fig. 3 #1 transparent substrate).4
Regarding claim 5, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the at least one infrared source (Fig. 3 #2 electrically conductive coating) is configured to irradiate both outer (Fig. 3 #13 second pane) and inner (Fig. 3 #1 transparent substrate) panes directly with infrared radiation.5
Regarding claim 6, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein at least one infrared source (Fig. 3 #2 electrically conductive coating) is arranged on the upper side and/or lower side of the outer and inner panes (Col. 4 lines 31-35 ---"In an advantageous embodiment of the transparent pane according to the invention, the electrically heatable coating extends to at least 50%, preferably to at least 70%, and particularly preferably to at least 90% of the area of the side of the pane on which it is applied.” Examiner interprets that the electrically conductive coating extends from both top and bottom of transparent substrate.).
Regarding claim 7, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the outer pane (Fig. 3 #13 second pane) is a windshield (The second pane is a part of the Fig. 1 #19 composite pane which is a windshield.).
Regarding claim 8, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein at least one infrared source (Fig. 3 #2 electrically conductive coating) is configured to irradiate infrared radiation at least mainly into a region of the outer pane (Fig. 3 #13 second pane) which corresponds to a field of vision of a driver of the vehicle.6
Regarding claim 9, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the inner pane (Fig. 3 #1 transparent substrate) is inclined outward or inward (Examiner considers the transparent substrate to be inclined inward since Fig. 1 #19 composite pane is inclined inward. Fig. 3 #1 transparent substrate is a component of the Fig. 1 #19 composite pane.).
Regarding claim 10, Fischer teaches the heating system as appears above (see the rejection of claim 1), and Fischer further teaches wherein the inner pane (Fig. 3 #1 transparent substrate) has a projection surface for a display system (Col. 6 line 67 and Col. 7 lines 1-2 ---"The composite pane 19 has the transparent pane with an electrically conductive coating 2 and serves as a projection surface of the deflected image.” Fig. 3 #1 transparent substrate is a component of the Fig. 1 #19 composite pane.).
Regarding claim 11, Fischer discloses a heating system for a vehicle comprising: 
an outer mainly transparent pane (Fig. 3 #13 second pane) arranged on an outside of the vehicle; 
an inner mainly transparent pane (Fig. 3 #1 transparent substrate) arranged on an inside of the outer pane (Fig. 3 #13 second pane) to form an intermediate space (Examiner considers the inner space the portion between the second pane and transparent substrate to be an intermediate space.); 
and at least one controllable infrared source (Fig. 3 #2 electrically conductive coating) configured to irradiate infrared radiation into the intermediate space (Examiner considers the inner space the portion between the second pane and transparent substrate to be an intermediate space.) so that the infrared radiation at least partially irradiates the outer pane (Fig. 3 #13 second pane), the at least one infrared source (Fig. 3 #2 electrically conductive coating) is configured to irradiate infrared radiation into the intermediate space (Examiner considers the inner space the portion between the second pane and transparent substrate to be an intermediate space.) so that the infrared radiation at least partially irradiates the inner pane (Fig. 3 #1 transparent substrate), wherein the heating system is configured such that at least part of the infrared radiation is reflected from at least one of the outer (Fig. 3 #13 second pane) and inner (Fig. 3 #1 transparent substrate) panes to the other of the outer (Fig. 3 #13 second pane) and inner (Fig. 3 #1 transparent substrate) panes.7
Regarding claim 12, Fischer teaches heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein the heating system is configured such that infrared radiation is irradiated from at least one infrared source (Fig. 3 #2 electrically conductive coating) to the outer pane (Fig. 3 #13 second pane) such that the infrared radiation is reflected from the outer pane (Fig. 3 #13 second pane) at least partially to the inner pane (Fig. 3 #1 transparent substrate).8
Regarding claim 13, Fischer teaches heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein the at least one infrared source (Fig. 3 #2 electrically conductive coating) is configured to irradiate both outer (Fig. 3 #13 second pane) and inner (Fig. 3 #1 transparent substrate) panes directly with infrared radiation.9
Regarding claim 14, Fischer teaches heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein at least one infrared source (Fig. 3 #2 electrically conductive coating) is arranged on the upper side and/or lower side of the outer and inner panes (Col. 4 lines 31-35 ---"In an advantageous embodiment of the transparent pane according to the invention, the electrically heatable coating extends to at least 50%, preferably to at least 70%, and particularly preferably to at least 90% of the area of the side of the pane on which it is applied.” Examiner interprets that the electrically conductive coating extends from both top and bottom of transparent substrate.).
Regarding claim 15, Fischer teaches heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein the outer pane (Fig. 3 #13 second pane) is a windshield (The second pane is a part of the Fig. 1 #19 composite pane which is a windshield.).
Regarding claim 16, Fischer teaches heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein at least one infrared source (Fig. 3 #2 electrically conductive coating) is configured to irradiate infrared radiation at least mainly into a region of the outer pane (Fig. 3 #13 second pane) which corresponds to a field of vision of a driver of the vehicle.10
Regarding claim 17, Fischer teaches the heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein the inner pane (Fig. 3 #1 transparent substrate) is inclined outward or inward (Examiner considers the transparent substrate to be inclined inward since Fig. 1 #19 composite pane is inclined inward. Fig. 3 #1 transparent substrate is a component of the Fig. 1 #19 composite pane.).
Regarding claim 18, Fischer teaches the heating system as appears above (see the rejection of claim 11), and Fischer further teaches wherein the inner pane (Fig. 3 #1 transparent substrate) has a projection surface for a display system (Col. 6 line 67 and Col. 7 lines 1-2 ---"The composite pane 19 has the transparent pane with an electrically conductive coating 2 and serves as a projection surface of the deflected image.” Fig. 3 #1 transparent substrate is a component of the Fig. 1 #19 composite pane.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        2 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        3 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        4 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        5 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        6 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        7 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        8 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        9 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.
        
        10 The electrically conductive coating is a heating element which spans the surface of the inner pane. The electrically conductive coating projects heat in all directions with the outer pane being in the path of radiation.